Citation Nr: 1415100	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  13-10 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1973 to December 1981, with subsequent reserve duty.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which addressed multiple issues.  In his notice of disagreement filed in May 2011, the Veteran limited his appeal to the issues listed on the title page.

A review of the Virtual VA claims processing system does not reveal any relevant records pertaining to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for service connection for bilateral hearing loss and tinnitus so that he is afforded every possible consideration.  

The Veteran contends that he suffers from bilateral hearing loss and tinnitus as a result of his exposure to heavy and light weaponry in service as an infantryman.  Based on the records and the Veteran's statements, the Board concedes to exposure to sufficient noise to cause acoustic trauma.

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. §§ 4.2, 19.9 (2013).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114   (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

In support of his claims, the Veteran submitted a January 2007 private report from ENT Associates, which noted the Veteran's complaints of ringing and hearing loss in both ears.  The report also noted that the Veteran began having these problems "five to ten years ago," and that he "worked around noise and sirens most of his life."  The Veteran was diagnosed with "bilateral high frequency neurosensory hearing loss, slight worse on the left than right."  This report, however, did not provide an etiology opinion for the Veteran's hearing loss and tinnitus. 

An August 2009 private report by Hearing Enhancement also diagnosed the Veteran with bilateral sensorineural hearing loss.  This report further noted that the Veteran had bilateral tinnitus, which was most likely related to his hearing loss.  This examiner stated that, based on case history as well as the hearing loss shape and configuration, that it was suspected that the current findings were related to a history of excessive noise exposure.

A March 2010 VA audio examination diagnosed the Veteran with bilateral hearing loss and tinnitus.  The examiner stated that the Veteran's bilateral hearing loss and tinnitus were not caused by or a result of acoustic trauma during military service.  The examiner explained that, although the Veteran may have been exposed to high noise levels during military service, there was no evidence that the exposure resulted in hearing loss and tinnitus, reasoning that the Veteran had normal auditory thresholds at separation and eight years after military service, that the audiometric examination was not consistent with noise induced hearing loss, and that there was no complaint of tinnitus during service and no audiological basis for his tinnitus complaint.  

Notably, the VA examiner commented that the Veteran worked in a post office after service, and that his complaints of tinnitus started after he returned from Desert Storm.  However, a review of the claims file shows that the Veteran neither worked at a post office, nor was he in Desert Storm at any time during his service.  See Veteran's April 2013 substantive appeal, VA-Form 9.  Thus, this examination report contains factual inaccuracies which negatively affect the probative value of the opinion provided.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has reduced probative value).

On review of the record, the Board finds that further medical examination and opinion is warranted.  At the outset, the Board notes that the Veteran's service treatment records (STRs) for his period of service from June 1973 to December 1981 are unavailable - which places upon VA a heightened duty to assist the claimant in developing the claims.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  Here, the Veteran has not received adequate notice of the alternate documents that might substitute for missing STRs which must be remedied prior to final appellate review.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section E.27.b.

The Board next notes that there is conflicting evidence as to whether the Veteran currently manifests right and/or left ear hearing loss which meets VA's standards of a current disability.  Service connection may only be granted if claimed hearing loss is of sufficient severity to be considered a disability for VA purposes.  Specifically, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The results from the March 2010 VA examination do not reflect right and/or left hearing loss disability per VA standards.  The puretone audiometry conducted by the Veteran's private physician in August 2009 are only represented in graph format and only appear to reflect left ear hearing loss at 4000 Hertz due to a puretone threshold of 50 dB.  Notably, this finding conflicts with the finding of a left ear puretone threshold of 20 dB at 4000 Hertz on VA examination in March 2010.  Thus, the Board finds that further audiometric examination is necessary to remedy this evidentiary conflict.

Notably, in his VA Form 9 filing received in April 2013, the Veteran cited the specific audiometric results from a January 2007 private examination report.  The record contains the January 2007 examination report, but not the actual audiometric results.  On remand, this evidence should be associated with the claims folder.

Furthermore, assuming that a current right and/or left ear hearing loss disability is shown, the Board also finds that further medical opinion is necessary to decide the claims.  Here, the private and VA examiners have come to different conclusions regarding whether the configuration of the Veteran's audiometric findings are consistent with noise-induced hearing loss.  The Board is unable to determine the probative weight of these opinions as neither examiner provided a rationale for the opinion provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  See generally Veterans Benefits Administration (VBA) Fast Letter 10-02 (March 2010) (stating that a "notch" of decreased hearing (seen generally at frequencies of 3000, 4000, or 6000 Hz) may be indicative of noise-induced hearing loss).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be advised that he can submit alternate evidence to substitute for his missing STRs.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section E.27.b.  The Veteran should also be specifically advised that additional evidence pertinent to his claims include:
* the actual audiometric testing results from ENT Associates of Greater Kansas City in January 2007; and
* an explanation from Dr. L. Denton Waggener, if possible, as to why the shape and configuration of the Veteran's audiometric results are consistent with noise-induced hearing loss.

2.  After obtaining all outstanding treatment records, the Veteran should be afforded appropriate VA examination to determine whether the Veteran manifests current right and/or left ear hearing loss and, if so, whether such hearing loss disability, as well as tinnitus, are related to military service.  The entire claims file (paper and electronic) must be made available to the individual designated to examine the Veteran.

The examiner is requested to address the following:

	a) obtain a full history from the Veteran regarding the circumstances of his noise exposure and onset of decreased hearing acuity and tinnitus (please note that the history recorded in the March 2010 VA examination report is incorrect);

	b) determine whether the Veteran manifests right and/or left ear hearing loss per VA standards.  If the Veteran does not manifest right and/or left ear hearing loss, the examiner is requested to reconcile any conflicts with the private audiometric test results of record;

	c) if right and/or left ear hearing loss per VA standards is present, provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such hearing loss is the result of injury or disease incurred or aggravated in service, to include military noise exposure; and

    d) whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that tinnitus is the result of injury or disease incurred or aggravated in service, to include military noise exposure.

In providing the requested opinions, the examiner should specifically consider and discuss how hearing loss which results from noise exposure generally presents or develops in most cases in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other noise.  The examiner must explain whether the configuration of the Veteran's audiometric findings are consistent with noise-induced hearing loss and/or whether or not a "notch" (see VBA Training Letter 10-02) indicative of noise-induced hearing loss is present. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

